Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 25, 27 – 30, 32 – 36 and 40 (renumbered as 1 – 11, respectively) are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
	New IDS is considered. After a further search, no reference teaches:
a reservoir comprising a skin treatment composition that comprises particles, wherein the particles have a refractive index of between about 1.1 and about 5.0, wherein the treatment composition has a particle settling rate of less than 0.03mm per day at 25°C and 1 atm pressure, wherein the treatment composition has a contrast ratio when treating the skin of at least 0.11, and the treatment composition has a lightness value at least 1.5% greater than a background L value; …
the CPU analyzes the image to calculate a localized L value of individual pixels or group of pixels and the CPU compares the local L value to the background L value calculating a ΔL to identify one or more skin deviations, and wherein the sensor is in wireless communication with the CPU, and wherein the CPU is adjacent the sensor or is remotely located; 

or

to calculate a localized L value of individual pixels or group of pixels and the CPU compares the local L value to a background L value calculating a ΔL to identify one or more skin deviations, wherein the treatment composition is applied to the skin deviation in a discontinuous deposition pattern of discrete droplets between about 1pm to about 100pm in size, wherein less than 85% of the skin deviation is covered by the treatment composition, wherein the skin deviation is treated with the skin treatment composition one or more times after the skin deviation is identified until the difference between the background L value and the local L value of the skin deviation is less than 1.5% of the background L value;

in combination with the rest of limitations in the independent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QIAN YANG/Primary Examiner, Art Unit 2668